
	

114 SRES 283 ATS: Designating October 2015 as “Filipino American History Month”.
U.S. Senate
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 283
		IN THE SENATE OF THE UNITED STATES
		
			October 8, 2015
			Ms. Hirono (for herself, Ms. Murkowski, Mr. Reid, Mr. Schumer, Mrs. Murray, Mr. Kaine, Mr. Blumenthal, Mrs. Boxer, Ms. Cantwell, Mr. Heller, Mr. Franken, Mr. Menendez, Mr. Durbin, Mr. Kirk, and Mr. Schatz) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		October 22, 2015Committee discharged; considered and agreed toRESOLUTION
		Designating October 2015 as Filipino American History Month.
	
 Whereas the earliest documented Filipino presence in the continental United States was October 18, 1587, when the first Luzones Indios arrived in Morro Bay, California, on board the Nuestra Senora de Esperanza, a Manila-built galleon ship;
 Whereas the Filipino American National Historical Society recognizes 1763 as the year in which the first permanent Filipino settlement in the United States was established in St. Malo, Louisiana;
 Whereas the recognition of the first permanent Filipino settlement in the United States adds a new perspective to United States history by bringing attention to the economic, cultural, social, and other notable contributions made by Filipino Americans to the development of the United States;
 Whereas, with a population of approximately 3,416,840 individuals, the Filipino American community is the second largest Asian American and Pacific Islander group in the United States;
 Whereas from the Civil War to the Iraq and Afghanistan conflicts, Filipino American servicemen and servicewomen have a longstanding history of serving in the Armed Forces;
 Whereas 250,000 Filipinos fought under the United States flag during World War II to protect and defend the United States in the Pacific theater;
 Whereas Filipino Americans continue to demonstrate a commendable sense of patriotism and honor; Whereas 9 Filipino Americans have received the Congressional Medal of Honor, the highest award for valor in action against an enemy force that can be bestowed on an individual serving in the Armed Forces;
 Whereas the late Thelma Garcia Buchholdt, born in Claveria, Cagayan, on the island of Luzon in the Philippines—
 (1)moved with her family to Alaska in 1965; (2)was elected to the House of Representatives of Alaska in 1974;
 (3)was the first Filipino woman elected to a State legislature; and (4)authored a comprehensive history book entitled Filipinos in Alaska: 1788–1958;
 Whereas Filipino American farmworkers and labor leaders such as Philip Vera Cruz and Larry Itliong played an integral role in the multiethnic United Farm Workers movement alongside Cesar Chavez, Dolores Huerta, and other Latino workers;
 Whereas Filipino Americans play an integral role in the United States healthcare system as nurses, doctors, and other medical professionals;
 Whereas Filipino Americans have contributed greatly to music, dance, literature, education, business, journalism, sports, fashion, politics, government, science, technology, the fine arts, and other fields that enrich the landscape of the United States;
 Whereas, as mandated in the mission statement of the Filipino American National Historical Society, efforts should continue to promote the study of Filipino American history and culture because the roles of Filipino Americans and other people of color have largely been overlooked in the writing, teaching, and learning of United States history;
 Whereas it is imperative for Filipino American youth to have positive role models to instill in Filipino American youth—
 (1)the significance of education, complemented by the richness of Filipino American ethnicity; and (2)the value of the Filipino American legacy; and
 Whereas Filipino American History Month is celebrated during the month of October 2015: Now, therefore, be it
		
	
 That the Senate— (1)designates October 2015 as Filipino American History Month;
 (2)recognizes the celebration of Filipino American History Month as— (A)a study of the advancement of Filipino Americans;
 (B)a time to reflect on and remember the many notable contributions that Filipino Americans have made to the United States; and
 (C)a time to renew efforts toward the research and examination of history and culture so as to provide an opportunity for all people of the United States—
 (i)to learn more about Filipino Americans; and (ii)to appreciate the historic contributions of Filipino Americans to the United States; and
 (3)urges the people of the United States to observe Filipino American History Month with appropriate programs and activities.
			
